DETAILED ACTION
The following is a Final office action in response to communications received on 1/20/2022.  Claims 1, 19, 26-28 and 30 have been amended. Currently, claims 1, 3, 5-6, 8-9, 12, 14, 17, 19, 21, 24-28 and 30 are pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “composites thereof”.  It is unclear as to the combination or composition that would make up the composite. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-6, 8-9, 12, 14, 17, 19, 21, 24-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piche (U.S. Patent No. 7,404,272) in view of Hoffman et al. (U.S. Patent No. 10,082, 227) and Kwasny (U.S. Patent No. 7,815,392).
Regarding claim 1, Piche discloses a system comprising a wall (12), a floor(14) and a device (16, Figs. 1A-1B) comprising a material folded into cross-sectional geometry comprising a vertical engagement segment (72) comprising a vertical surface configured to contact the wall (12) at a height above the floor (14) and without contacting the floor; an angled segment (28) connected to a top end of the vertical engagement segment; a horizontal engagement segment (26) comprising a horizontal surface configured to contact the floor at a distance from the wall and without contacting the wall; and a central segment (30) connected to a bottom of the angled segment and one end of the horizontal engagement segment; wherein, when the vertical surface of the vertical engagement segment is placed in contact with the wall and the horizontal surface of the horizontal engagement segment is placed in contact with the floor, the angled segment extends down from the top end of the vertical segment and away from the wall, and a cavity (approximate 24, 36) is formed between the device, the floor, and the wall; wherein the cavity is filled with a filler material (24, 26).  Piche further discloses that the device can be secured to the wall or floor by any suitable manner (Col. 7, lines 6-12), but does not disclose that the device does not comprise an attachment member or openings through the device for attachment members for securing the device to the wall or floor.  Piche also discloses the device comprising a material, but does not disclose the material as being a fiber reinforced plastic (FRP).  In regard to the device not comprising an attachment member or openings therethrough, Kwasny teaches that it is known to have a device (Figs. 5a-5g) that attaches to a wall without having an 
Regarding claim 3, Piche discloses the central segment, the angled segment, the vertical engagement segment, and the horizontal engagement segment comprise a single piece of material (Figs. 1A-1B).
Regarding claim 5, Piche discloses he internal angle between the vertical engagement segment (72) and the central segment (30) is 60 or less (1B).
Regarding claim 6, Piche discloses 
Regarding claim 8, Piche discloses the central segment (30) comprises one or more bends or folds (approximate 62).
Regarding claim 9, Piche discloses one or more of the central segment, the angled segment, the vertical engagement segment, and the horizontal engagement segment comprise a locking segment (46, Figs. 1A-1B) that extends into the cavity formed between the device, the floor, and the wall.
Regarding claim 12, Piche discloses the cross-sectional geometry extends the entire longitudinal length of the device (Fig. 1A).
Regarding claim 14, Piche discloses the vertical engagement segment, the horizontal segment and the central segment each having a length, but does not disclose the respective lengths as being 1 to 3 inches, 1 to 3 inches and 5 to 15 inches in length.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have the vertical engagement segment 1 to 3 inches in length, the horizontal engagement segment 1 to 3 inches in length, and the central segment 5 to 15 inches in length to accommodate the various dimensions and wall types, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from finding a suitable size or length of each segment of the curb and the curb in general.
Regarding claim 17, Piche discloses the vertical engagement segment and the horizontal engagement segment being attached to the wall and floor but does not distinctly disclose being attacked by an adhesive or chemical weld.  However, Piche teaches an attachment by any suitable means (Col. 7, lines 6-12).  It would have been 
Regarding claim 19, Piche discloses the filler material (24, 26) comprises concrete (Cols. 1-2, line 66-1).
Regarding claim 21, Piche discloses the cavity is filled along the entire longitudinal length of the device (Figs. 1A-1B).
Regarding claims 24-25, Piche discloses the wall  as set forth above, but does not disclose the wall comprises or being covered with a polymer or polymer composite material such as a ultra-high-molecular-weight polyethylene (UHMW) or fiber reinforced plastic (FRP).  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have a wall formed of any suitable material commonly used for walls such as a fiber reinforced plastic that was lightweight and durable, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There would be no new or unpredictable results achieved from using a material for a wall that was practical for the intended space and use.  
 Regarding claims 26-27, Piche discloses the floor as set forth above, but does not specify the floor comprises concrete.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have a floor made of various materials including concrete floor with a urethane coating to provide sufficient protection as well resistance to abrasion and chemicals, since it has been held to be In re Leshin, 125 USPQ 416.  There would be not new or unpredictable results achieved from having a floor that comprised of any finish material including a urethane coated concrete floor for an industrial space. 
Regarding claim 28, Piche discloses multiple devices aligned longitudinally end-to-end (Fig. 27).
Regarding claim 30, Piche discloses the central segment (30) comprises a vertical segment (18) and a bottom angled segment (62).

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.  Applicant argues that the cited references do not individually or in combination teach or suggest a system comprising the claimed elements in which the system does not utilize an attachment member for securing the device to the wall or floor. 
In response to Applicant’s argument, the Examiner respectfully disagrees.  The anchors of Kwansy are not considered to be mechanical attachments such as screws, nails, etc. In fact, Kwansy teaches that the anchors are flanges extending from the shell and have slots that are sealed along the anchors (Col. 6, lines 18-30) and further emphasize the use of polyurethane to provide the sealing (Col. 5, lines 46-67).  The Examiner contends that one of ordinary skill in the art would not consider the flanges of the shell to constitute mechanical fasteners. Furthermore, the additional use of a seal . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633